On Petition to Eehear
BuRNett, Justice.
Morton, through his able and distinguished counsel, has filed a petition to rehear in this case. The petition is a courteous, respectful, dignified and forceful appeal. We have read it several times. We have also, again, read the authorities therein cited.
The questions presented are a renewal of arguments heretofore forcibly made. The present argument does not change our minds.
The case received an unusual amount of thought and attention by each member of this Court — far more than time allows every case. This point is illustrated by the concurring opinion of Mr. Justice Swepston herein to the original opinion.
The case, in simple form, went to the jury on the question of whether or not under the adduced evidence Morton was shown to be guilty of negligence which proximately caused the damage to this plane. The jury and trial judge who saw and heard the various witnesses *58determined that his negligence, viewed from the standpoint of his training, etc., conpled with the duties and obligations of the plaintiff, caused the damage. The jury and trial judge are in a far better position than are we to determine who is detailing these facts correctly. The Court of Appeals concurred with the trial court that there was material evidence of negligence on the part of Morton.
No one can say that the jury gave more credit to one portion of the charge than another. On the whole he has had a fair trial.
The petition to rehear must be denied.